NARICK, Senior Judge,
concurring and dissenting.
I concur in affirming the Commission’s decision that the Employer unlawfully discriminated against Bondi and Cavanaugh (Complainants). I dissent and would remand to the Commission directing the parties to submit additional objective evidence on the proper termination date for back pay purposes, the efforts of the Complainants to mitigate the damages during the established back pay period and their interim earnings, if any, to be deducted from the gross back pay during the back pay period. The Commission ordered reinstatement to their former positions as press operators or other comparable positions with back pay from the date of discharge without setting forth the amount of back pay or cut-off date for back pay purposes, and the reinstatement of all employee benefits to the Complainants.
The City’s ordinance is modeled after Section 9(f) of the Pennsylvania Human Relations Act (PHRA), Act of October 27, 1955, P.L. 744 as amended, 43 P.S. § 959(f). Based on the Pennsylvania Human Relations Commission’s decisions and its well-established practice relating to back pay awards, the Commission is undoubtedly aware of those decisions that interim earnings are deductible from back pay awards, see Pennsylvania Human Relations Commission v. Transit Casualty Insurance Co., 20 Pa.Commonwealth Ct. 43, 340 A.2d 624 (1975), aff'd, 478 Pa. 430, 387 A.2d 58 (1978) (the deduction of interim earnings from gross back pay), and back pay awards are reduced or disallowed for failure to mitigate damages, see Albert Einstein Medical Center v. Pennsylvania Human Relations Commission, 87 Pa.Commonwealth Ct. 145, 486 A.2d 575 (1985) (in which the Commission halved the back pay award after finding discrimination based on the Complainants’ failure to mitigate damages in failing to exercise reasonable diligence *665in seeking employment). The Commission’s refusal to consider the mitigation of damages question and permit evidence, if any related thereto, was, in my view, an abuse of discretion.
The purpose of the ordinance herein, following the lead of other national and state non-discrimination legislation, is as stated by Justice O’Connor in Ford Motor Co. v. Equal Employment Opportunity Commission, 458 U.S. 219, 230, 102 S.Ct. 3057, 3064, 73 L.Ed.2d 721 (1982), a Title VII case, “ ‘ “to make the victims of unlawful discrimination whole” ’ by restoring them, ‘ “so far as possible ... to a position where they would have been were it not for the discrimination.” ’ ” (Citations omitted.)
SMITH, J., did not participate in the decision in this case.